Citation Nr: 0628679	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-01 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder, prior to November 21, 
2002.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder, since November 21, 2002.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent rating.  The rating has since been 
increased to 70 percent, effective the date of the grant of 
service connection, and reduced to 50 percent, effective 
November 21, 2002.  Therefore, the issues on appeal have been 
restyled to so reflect.


FINDINGS OF FACT

1.  Both prior to, and since, November 21, 2002, the 
veteran's PTSD has been manifested by deficiencies in most 
areas such as work and family relations, obsessional rituals, 
near continuous depression, impaired impulse control 
especially while driving, neglect of personal appearance, and 
difficulty adapting to stressful circumstances. 

2.  At no time during the appellate period has the veteran's 
PTSD been manifested by total occupational and social 
impairment due to persistent delusions or hallucinations, 
persistent danger to himself or others, spatial and mental 
disorientation, or by other symptoms on par with those 
contemplated by the 100 percent rating.


CONCLUSIONS OF LAW

1.  Prior to November 21, 2002, the criteria for a rating in 
excess of 70 percent for post-traumatic stress disorder are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2005).
2.  Since November 21, 2002, the criteria for a 70 percent 
rating for post-traumatic stress disorder are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2005, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased evaluation; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran also was instructed to submit any evidence in his 
possession that pertained to his claim.  Although this notice 
was delivered after the initial denial of the claim, the AOJ 
subsequently readjudicated the claim based on all the 
evidence in November 2005, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured, to include medical records compiled in association 
with the veteran's successful claim for Social Security 
Administration (SSA) disability benefits.  The veteran has 
been medically evaluated by VA in conjunction with his claim.  
In June 2005, he notified VA that he had no further evidence 
to submit. 

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Service connection was established for PTSD effective in June 
2002 and was evaluated as 30 percent disabling under DC 9411.   
Subsequently, it was increased to 70 percent from the date of 
original grant, and reduced to 50 percent effective November 
21, 2002.

Under the rating criteria for mental disorders, a 70 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 
(2005).  

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

Prior to November 2002

The main pieces of evidence relative to the veteran's 
symptoms prior to November 2002 are the July 2002 VA 
examination, an opinion relayed by Dr. K.R.R., and VA 
outpatient clinical records dated from August 2000.  These 
records confirm that the veteran experienced an increasing 
level of inadaptability to stress at his job and in his home 
life, that his familial relations suffered because of it.  He 
also had obsessive compulsive behaviors, and acute 
exacerbations of anxiety and depression, each interfering 
with daily functioning.  Regarding this period of time, the 
veteran testified in his hearing before the undersigned that 
he felt that his mental condition forced him to retire from 
his job as a fire fighter.  These symptoms show deficiencies 
in most areas, and thus most nearly approximate those 
contemplated by the 70 percent rating category.  

Specifically, this evidence does not show that the veteran 
had total occupational and social impairment, on par with 
experiencing delusions and hallucinations.  Outpatient 
clinical records document his visits roughly every three 
months over the period in question, and consistently refer to 
the veteran as having no psychotic symptoms.  Nor has he been 
a persistent danger to himself or others.  While suicidal 
ideation is noted, he has clearly stated that he would not 
harm himself because of the effect it would have on his 
family.  He has not been spatially disoriented, nor has he 
forgotten his own name or that of his family members.  In 
sum, the veteran's symptoms prior to November 2002 are 
adequately compensated under the 70 percent rating which he 
is currently assigned.  The higher, total rating is not 
appropriate.  

Since November 2002

The evidence of record since November 2002 includes a 
November 2002 examination conducted in conjunction with the 
SSA, a February 2004 doctor's statement, and personal 
statements from the veteran and his wife.  These records 
document the veteran's continuing symptoms associated with 
PTSD.  The examining psychologist in November 2002, Dr. 
J.M.S., reported that the veteran's motivation to maintain 
self hygiene was diminished and that his mood was "mildly 
depressed, sober, and worried."  The veteran reported to him 
that his anger and irritability was often directed toward his 
wife, which he regretted.   Dr. D.M.B. indicated in February 
2004 that the veteran had disturbances of motivation and 
mood, to include depression which affected his daily living.  
He also reported that the veteran had deficiencies in the 
areas of work and familial relations.  Outpatient clinical 
records through November 2005 continue to document the 
veteran's ongoing treatment for similar symptoms, and also 
for obsessive compulsive behaviors and acute anxiety. 

The veteran's personal statements, both in his hearing before 
the undersigned and in his written submissions, confirm that 
he continues to isolate himself in his house, often 
neglecting his personal hygiene and disrupting his family 
life.  He has indicated that he feels like a "time bomb" 
and is sometimes not in control of his rage, especially while 
driving.  His wife confirms increasingly frequent emotional 
outbursts by the veteran, directed at her and their children.  
She indicated that he has had more crying spells than 
previously, and no longer socializes with friends.  These 
symptoms on the whole more nearly approximate those 
contemplated in the 70 percent rating category, as the 
veteran is experiencing deficiencies in most areas.  

The veteran disability symptoms since November 2002 have not, 
however, risen to the level of total impairment.  Clinical 
records continue to demonstrate how the veteran is coherent 
and able to speak logically about his condition.  His 
disability does not carry psychotic features, such as 
hallucinations or delusions.  He maintains a grasp on his 
surroundings.  He continues to be married and to sustain that 
relationship.  Thus, the evidence does not suggest that his 
disability warrants the higher, 100 percent, rating.  Of 
particular note, the veteran himself has agreed, by letter in 
January 2006, that he feels the 70 percent rating is most 
appropriate.  In consideration of this, and the entire 
record, the higher, 70 percent, rating is warranted since 
November 2002. 


ORDER

A rating in excess of 70 percent for post-traumatic stress 
disorder prior to November 2002 is denied.

A 70 percent rating for post-traumatic stress disorder is 
granted for the period since November 2002, subject to 
regulations applicable to the payment of monetary benefits.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


